PER CURIAM.
We have considered the record on appeal, the briefs, and having heard oral argument are of the opinion that the appellant «Peavy, defendant and counter-claimant below, is entitled to possession of Lot 209 by virtue of the deed to said property which is sufficient to demonstrate legal title. See Moore v. Musa, Fla.App.1967, 198 So.2d 843. Accordingly, the final judgment with respect to appellant Peavy is reversed and the cause remanded for further proceedings consistent with this opinion.
Reversed and remanded.
CROSS and MAGER, JJ„ and MORROW, RUSSELL O., Associate Judge, concur.